PEB CUE!AM.
August 15, 1890, the appellees imported at the port of New York certain molasses, which, later in the month, they withdrew, and exported for drawback to Montreal, Canada. Before they were allowed the privilege, the collector compelled them to pay certain charges fox* weighing and gauging the molasses upon their exportation entry, against which they protested. The hoard of general appraisers sustained the action of the collector, and their *794decision was reversed by the circuit court. From the decision of the circuit court the government took the present appeal. The question raised hy the appeal is whether these charges were “fees,” and as such abrogated by section 22 of the act of June 10, 1890, known as the “Customs Administrative Act,” which provides as follows:
“That all fees exacted and oaths administered by officers of tbe customs except as provided in this act under or by virtue of the existing lows of the United States, upon the entry of imported goods and the passing 1 hereof through the customs, and also upon the entry of domestic goods, wares and merchandise for exportation, be and the same are hereby abolished: * * * provided that where such fees under existing laws constitute in. whole or in part the compensation of any officer, such officer shall receive from and after the' passáge of this act a fixed sum for each year equal to the amount which he would have been entitled to have received as fees for such services during said year.”
Such charges as those in controversy for weighing were first authorized hy the act of July 26, 1866, and by that act they were treated and denominated as “fees” in section 3, which permitted weighers to receive “the amount of fees” earned hy them over and above the fixed salary of those officers. By the act of March 2, 1867, charges for gauging were allowed, and by that act charges like those in controversy for ganging were treated and denominated as “fees,” hy a provision similar to that in the act in respect to weighers. The provisions in these two acts were embodied in Rev. St. §§ 3023, 3024, so far as they allow compensation and fix the amount. But in the meantime, by subsequent legislation, the sections fixing the salary of weighers and gaugers had become inapplicable, and they were therefore omitted in the Revision, and the word “fees” dropped out of the statutes. We agree with Judge Wheeler, who decided the case in the circuit court, that the omission in the Revised Statutes to denominate these charges as “fees” is of no significance. Inasmuch as the charges were in their inception treated and denominated by statute as “fees,” and as they were “fees” in the ordinary definition of the word, being a recompense prescribed by law for official services, we cannot doubt that they were intended to be included in the category of fees which were abolished by congress by the customs administrative act. Furthermore, it appears that, hy the construction of the officers of the treasury department, down to the time of the passage of the customs administrative act, such exactions were uniformly regarded as fees. If the questions were doubtful, this construction would be persuasive, and, as has often been declared by the courts in cases of doubt or ambiguity, should turn the scale. The decision of the circuit court is affirmed.